

EXHIBIT 10.1


SEPARATION AGREEMENT AND GENERAL RELEASE
THIS SEPARATION AGREEMENT AND GENERAL RELEASE (this “Agreement”) is made and
entered into and shall be effective as of the 22nd day of January, 2018, by and
between WORLD ACCEPTANCE CORPORATION, a South Carolina corporation (the
“Company”), and JANET LEWIS MATRICCIANI, an individual and resident of the State
of South Carolina (“Executive”). The Company and Executive are collectively
referred to in this Agreement as the “Parties” and individually as a “Party”.
Reference is made to that certain Employment Agreement between the Company and
Executive dated effective as of November 19, 2015 (the “Employment Agreement”).
In consideration of the mutual promises, covenants and agreements contained in
this Agreement, and other good and valuable consideration, the receipt, adequacy
and sufficiency of which are hereby acknowledged, the Parties hereby agree as
follows:
1.    Separation from Company; Resignation from Offices and Directorships. The
Parties agree that Executive’s employment with the Company shall terminate
effective January 22, 2018 (the “Separation Date”). Simultaneously with the
termination of Executive’s employment on the Separation Date, Executive shall
and does hereby resign from any and all officer and director positions with the
Company and any of its subsidiaries and affiliates, including without limitation
from Executive’s position as President and Chief Executive Officer of the
Company and a member of the Board of Directors of the Company, from Executive’s
position as an officer and member of any board of directors or similar governing
body of any entity in which the Company holds an equity interest, and from
Executive’s position as an officer and member of any board of directors or
similar governing body of which Executive serves as a designee or other
representative of the Company or any of its subsidiaries or affiliates.
Executive agrees to promptly sign all appropriate documentation, if any,
prepared by the Company to facilitate or effectuate Executive’s resignations
from any such offices, directorships or other positions.
2.    Accrued Obligations and Vested Benefits. Executive shall be paid all
earned salary through the Separation Date, less all applicable deductions and
taxes under federal, state and local law, and other deductions which are
currently being made. Executive shall be paid for unused vacation or paid time
off in accordance with Company policy. All reasonable and approved expenses
incurred through the Separation Date shall be reimbursed in the ordinary course
in accordance with Company policy, provided that all such expenses have been or
will be submitted for reimbursement within thirty (30) days following the
Separation Date. Executive’s health insurance benefits shall end as of January
31, 2018 in accordance with the terms of the applicable benefit plans, except as
may be continued at Executive’s election under the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”). Benefits under the Company’s
Supplemental Executive Retirement Plan (“SERP”) shall be payable in accordance
with the provisions of such plan. Executive acknowledges and agrees that the
amount due to Executive under the Company’s SERP is $793,728. Executive’s vested
and unvested stock options and other equity awards (if any) shall be subject to
the terms and conditions of Executive’s Employment Agreement and the Company’s
stock option and other equity plans (if any) and subject to the terms and
conditions of any related agreements in connection with such options or other
equity awards. All other employee benefits and privileges shall end as of the
Separation Date, except as otherwise agreed by the Company in writing or
provided under the terms of the applicable benefit plans.


1

--------------------------------------------------------------------------------




3.    Separation Payments and Benefits. In consideration of Executive’s promises
in this Agreement, and conditioned upon (1) Executive executing and delivering
this Agreement within the time frame set forth in Section 13(c), (2) Executive
not revoking this Agreement as provided in Section 13(c), and (3) Executive
continuing compliance with her covenants and obligations under this Agreement,
including without limitation Executive’s continuing obligations referenced in
Sections 5, 6 and 10, the Company shall provide Executive with the following
separation payments and benefits:
(a)    The Company shall pay to Executive certain separation payments (the
“Separation Payments”) in the sum total amount of $1,596,650, representing two
(2) times the sum of (i) Executive’s current annual base salary and (ii) the
average annual bonus paid to Executive during the period of employment in
respect of the three (3) fiscal years prior to the Separation Date, and assuming
Executive otherwise meets the conditions set forth in this Agreement. The
Separation Payments shall be subject to all applicable deductions and taxes
under federal, state and local law. The Separation Payments shall be made in
twenty-four (24) substantially equal monthly installments on the Company’s
regular pay dates, with the first installment of the Separation Payments to be
made on the first regular pay date after the revocation period provided under
Section 13 expires and Executive does not revoke this Agreement, and the
remaining installments will be made on Company’s regular pay dates each month
thereafter.
(b)    The Company shall also pay to Executive, in a single lump sum, a cash
payment in the amount of $31,020 (the “COBRA Payment”), representing nineteen
(19) months of continuation health coverage under COBRA. The COBRA Payment shall
be issued on the thirtieth (30th) day following the Separation Date, assuming
Executive does not revoke this Agreement and otherwise meets the conditions set
forth herein. It shall be Executive’s sole obligation to timely elect COBRA
continuation coverage, and Executive shall be solely responsible for timely
making any applicable premium payments to maintain such coverage should
Executive choose to elect COBRA continuation coverage. Coverage premiums are
subject to change. Executive is not required to purchase COBRA continuation
coverage.
(c)    So long as the Company meets the corporate goals established by the
Company’s Board of Directors for any bonus payment, Executive shall be eligible
to receive a pro rata share of any annual incentive award (the “Pro Rata
Bonus”), if any, for the Company’s current fiscal year. The Pro Rata Bonus shall
be in an amount determined by the Company in its sole discretion under the
Company’s Executive Incentive Plan and multiplied by a fraction (the numerator
of which is the number of full and partial months of employment during the
fiscal year, and the denominator of which is twelve (12)). The Pro Rata Bonus,
if any, shall be paid on the same date on which annual incentives are paid to
other Company executives for the fiscal year, but not later than two and
one-half months following the end of the Company’s fiscal year.
(d)    Any of Executive’s unvested stock options and other unvested equity
incentives or other unvested incentive awards shall fully vest and become
exercisable if permitted by and according to the terms of the applicable
incentive plans and award documents; provided, however, that (i) any of
Executive’s stock options, equity incentives or incentive awards that are
subject solely to time-based vesting shall accelerate and vest as of the
Separation Date and (ii) all vested stock options held by Executive shall be
exercisable for a period of one (1) year from the Separation Date but not beyond
the original expiration of their term. For the avoidance of doubt, no portion of
any equity or incentive award subject to performance-based vesting shall vest
under this Section 3(d).


2

--------------------------------------------------------------------------------




(e)    The Company shall assign title to Executive’s company-owned car to
Executive free and clear of all liens, deliverable contemporaneously with the
Separation Date.
(f)    The Company shall transfer to Executive a laptop computer comparable to
Executive’s current company-issued laptop computer. Executive agrees to
immediately return Executive’s current laptop computer, without removing or
deleting any information therefrom, and to provide the Company with all
passcodes and passwords necessary to access the information thereon. The Company
shall reasonably cooperate with Executive to provide her with a copy of all
personal information and documents, if any, contained on Executive’s laptop
computer.
(g)    The Company shall transfer to Executive a new Apple iPhone 8. Executive
agrees to immediately return Executive’s current company-issued Apple iPhone 8,
without removing or deleting any information therefrom, and to provide the
Company with all passcodes and passwords necessary to access the information
thereon. The Company shall reasonably cooperate with Executive to provide her
with a copy of all personal information (including Executive’s personal contacts
list) from Executive’s current cell phone. The Company shall also transfer to
Executive Executive’s current cell phone number. For the avoidance of doubt, the
Company shall have no obligation whatsoever to pay for any cell phone plan, fees
or other charges incurred in connection with Executive’s use of such cell phone
after the Separation Date.
(h)    The Company shall pay to Executive the sum of $30,000 to reimburse
Executive for the cost of legal counsel retained by Executive in connection with
the drafting and negotiation of this Agreement.
(i)    Executive agrees that Executive shall be entitled to receive the
Separation Payments, the COBRA Payment, the Pro Rata Bonus and the other
benefits described in Sections 3(d), 3(e), 3(f), 3(g) and 3(h) (collectively,
the “Separation Benefits”) in consideration of the promises and releases
Executive makes in this Agreement, and that if Executive does not sign and
return this Agreement in accordance with Section 13(c) or if Executive revokes
this Agreement, Executive shall not receive the Separation Benefits set forth in
this Section 3. All Separation Benefits shall be subject to all applicable
deductions and taxes under federal, state and local law.
4. General Release and Waiver of Claims. (a)    In consideration of the promises
in this Agreement and the payment of the Separation Benefits set forth herein,
Executive voluntarily and of Executive’s own free will, to the fullest extent
permitted by law, hereby forever releases, waives, discharges and holds
harmless, the Company and its former, current and future subsidiaries, joint
ventures, affiliates, divisions, parents, equity holders, predecessors,
successors and assigns, and all of their current, former and future officers,
shareholders, members, partners, principals, investors, owners, directors,
trustees, joint venturers, insurers, attorneys, auditors, employees, agents (in
their official and individual capacities), employee benefit plans and their
administrators and fiduciaries (in their official and individual capacities) and
all of their affiliates, predecessors, successors and assigns (the “Released
Parties”), from any and all claims, rights, causes of action and demands of
whatever nature, whether known or unknown, foreseen or unforeseen, that
Executive had, now has or may have against any of them arising from any act,
event or omission which has occurred up through the date Executive signs this
Agreement. This general release and waiver of claims includes, but is not
limited to, (i) claims under Title VII of the Civil Rights Act of 1964, the
Civil Rights Act of 1866, the Civil Rights Act of 1991, the Age Discrimination
in Employment Act of 1967, the Older Worker Benefit Protection Act of 1990, the
Americans With Disabilities Act, the Equal Pay Act, the Genetic Information


3

--------------------------------------------------------------------------------




Non-Discrimination Act, the National Labor Relations Act, the Pregnancy
Discrimination Act, the Immigration Reform and Control Act, the Employee
Retirement Income Security Act of 1974 (ERISA), Sections 503 and 504 of the
Rehabilitation Act of 1973, the Family and Medical Leave Act, and the Worker
Adjustment Retraining and Notification Act, all as amended; (ii) all other
federal, state and local anti-discrimination, labor or employment laws or
regulations or orders to the extent any such claims may legally be waived by
private agreement; (iii) claims and potential claims relating to or arising out
of any work Executive has done for the Company in any capacity, Executive’s
employment, the terms and conditions of Executive’s employment and/or
Executive’s separation from employment, including but not limited to statutory
claims and claims in common law or in equity, including without limitation
claims for discrimination, harassment, retaliation for asserting any claims,
whistle-blowing, breach of contract (oral or written, express or implied),
detrimental reliance, breach of policy or practice, constructive discharge,
wrongful discharge, negligence, emotional distress, pain and suffering and all
torts, including any intentional torts, such as defamation; (iv) claims and
potential claims subject to federal, state and local occupational safety and
health laws and regulations; (v) claims or potential claims under any other
federal, state or local Constitution, statute, regulation, agreement, order or
duty; (vi) claims or potential claims concerning or based on the adequacy of
Executive’s compensation or remuneration, including incentive payments,
commissions, bonuses, expense reimbursements, or claims for benefits, to the
extent any and all such claims are legally capable of being waived; and (vii)
any claims or potential claims for relief of any kind, including but not limited
to claims for back pay, front pay, compensatory or punitive damages,
reinstatement or other equitable relief, injunctive or declaratory relief,
attorneys’ fees, costs, disbursements of any kind.
(b)    The foregoing releases do not include any claims or rights (i) that
Executive may have under COBRA, (ii) that Executive may have for unemployment
insurance or workers’ compensation benefits, (iii) to vested benefits under the
written terms of a qualified employee pension benefit plan, (iv) to enforce this
Agreement, (v) that may arise after the date that Executive signs this
Agreement, or (vi) for rights to indemnification that Executive has against the
Company, as specifically set forth in that certain Undertaking entered into by
and between Executive and the Company effective as of ___________________, 2017
(the “Undertaking”), the terms of which are incorporated by reference in this
Agreement. The Parties further acknowledge and agree that nothing in this
Agreement shall in any way extinguish any rights Executive or the Company may
have arising out of related to the Undertaking and any obligations set forth
therein.
(c)    Executive is aware that she may hereafter discover claims or facts in
addition to or different from those Executive now knows or believes to exist
with respect to the subject matter of this Agreement; however, Executive and
Executive’s successors and assigns hereby settle and release all of the claims
which Executive may have against the Company and the other Released Parties.
Executive further represents and warrants that Executive has not assigned or
transferred, or purported to assign or transfer to any third party, any claim
released by this Agreement, and that Executive shall and does hereby agree to
indemnify the Company and the other Released Parties and hold them harmless
against any claims, costs or expenses (including attorneys’ fees) paid or
incurred, arising out of or related to any such transfer or assignment.
(d)    Notwithstanding anything in this Agreement to the contrary, (i) nothing
in this Agreement, the Employment Agreement, the Undertaking, or any other
agreement between the Executive and the Company shall be construed to prohibit
Executive from filing a charge with, reporting possible violations of law or
regulation to, or participating, communicating, or cooperating with any
governmental agency or entity (including but not limited to the Equal Employment
Opportunity Commission, the U.S. Department of Justice, the U.S. Securities and
Exchange Commission, Congress, or any agency Inspector General) in any
investigation or


4

--------------------------------------------------------------------------------




proceeding that may be conducted by any government agency or entity, including
providing documents or other information, or making other disclosures that are
protected under the whistleblower, anti-discrimination, or anti-retaliation
provisions of federal, state or local law or regulation; (ii) Executive does not
need the prior authorization of the Company to take any action described in (i),
and Executive is not required to notify the Company that she has taken any
action described in (i); and (iii) this Agreement does not limit Executive’s
right to receive an award for providing information relating to a possible
securities law violation to the U.S. Securities and Exchange Commission.
Further, notwithstanding the foregoing, Executive will not be held criminally or
civilly liable under any government agency’s trade secret law for the disclosure
of a trade secret that (x) is made (i) in confidence to a federal, state or
local government official, either directly or indirectly, or to an attorney, and
(ii) solely for the purpose of reporting or investigating a suspected violation
or law; or (y) is made in a complaint or other document filed in a lawsuit or
other proceeding, if such filing is made under seal. Additionally, an individual
suing an employer for retaliation based on the reporting of a suspected
violation of law may disclose a trade secret to his or her attorney and use the
trade secret information in the court proceeding, so long as any document
containing the trade secret is filed under seal and the individual does not
disclose the trade secret except pursuant to court order. Except as provided
above, Executive knowingly and intentionally waives and releases any right to
monetary relief or other individual specific remedy that might be sought on
Executive’s behalf by any other person, entity, local, state or federal
government or agency thereof, including specifically the Equal Employment
Opportunity Commission, U.S. Department of Labor, or any state agency, and to
the extent Executive receives any personal or monetary relief in connection with
any such charge, investigation or proceeding, the Company shall be entitled to
an offset for Separation Benefits.
(e)    By signing this Agreement, Executive acknowledges that other than as
provided in this Agreement, Executive has received all entitlement due from the
Company relating to Executive’s employment with the Company, including but not
limited to all wages, sick pay, vacation pay, bonus and incentive compensation,
overtime pay, and any paid and unpaid personal leave for which Executive is
eligible and entitled.
5.    Representations and Warranties. Executive represents and warrants that
Executive has no known workplace injuries or occupational diseases which would
be compensable under the applicable state’s workers’ compensation system, that
Executive has been provided and/or has not been denied or retaliated against for
requesting or taking any leave under the Family and Medical Leave Act or any
other federal, state, or local law, and that Executive has not engaged in any
unlawful or fraudulent conduct in connection with Executive’s employment or
duties with the Company. Executive further represents and warrants that
Executive has not instituted any legal proceeding or lawsuit of any kind against
the Company, and that Executive has not assigned any rights or interests to any
claims released or waived in this Agreement to any other person or party.
Executive further represents and warrants that Executive has conducted herself
at all times in good faith; that (a) when acting in her official capacity for
the Company, she reasonably believed that Executive’s conduct was in the best
interests of the Company, and (b) at all other times she reasonably believed her
conduct was at least not opposed to the Company’s best interest; and that she
had no reasonable cause to believe that her conduct was unlawful. Executive
further represents and warrants that to the best of Executive’s knowledge after
due inquiry, any and all statements made or information provided by Executive to
the Company or its legal counsel in connection with the investigation of the
Company’s operations in Mexico is true and accurate in all respects; that to the
best of Executive’s knowledge after due inquiry, none of such statements or
information contains any untrue or inaccurate information or omits to state any
fact necessary to make any of such statements or information not misleading;
that Executive does not have knowledge of any fact or information regarding the
subject matter of such investigation that Executive has not disclosed to the
Company or its legal counsel; and that Executive has not become aware, after due
inquiry, of any information that could materially impact, modify or change any
statements made or information


5

--------------------------------------------------------------------------------




provided by Executive to the Company or its legal counsel in connection with the
investigation of the Company’s operations in Mexico.
6.    Restrictive Covenants. Executive acknowledges and agrees that, in addition
to the provisions of this Agreement, Executive is subject to certain
post-employment covenants and restrictions contained in Section X of the
Employment Agreement; provided, however, that such post-employment covenants and
restrictions shall be limited as follows: notwithstanding anything to the
contrary in Section X of the Employment Agreement, Executive shall be permitted
to be employed by, consult for, provide services to, invest in, and/or provide
financing to any online lender or any banking institution who is a Competitor
(other than a Large Bank), only with the prior written consent of the Company
(which consent shall not be unreasonably withheld or delayed). Executive further
acknowledges and agrees that all post-employment covenants and restrictions
contained in the Employment Agreement shall remain in full force and effect and
are incorporated by reference in this Agreement, and that Executive shall remain
subject to such post-employment covenants and restrictions regardless of whether
Executive signs or revokes this Agreement.
7.    Property of Company. Executive represents and warrants that Executive has
returned to the Company all of the Company’s property, including but not limited
to all documents, materials, confidential information, keys, access cards,
laptop computers, flash drives and memory devices, phones and mobile devices,
electronically-stored information, and any other Company property in Executive’s
possession or control, including all copies and summaries thereof. In addition,
Executive represents and warrants that there are no outstanding returnable
advances and/or loans that have been made to Executive by the Company prior to
the Separation Date. Furthermore, to the extent that Executive made use of
Executive’s own personal computing devices (including any mobile device or
phone, tablet, laptop, flash drives, and other devices and media) during
Executive’s employment, Executive agrees to deliver such personal computing
devices to the Company for review and permit the Company to copy all
confidential and/or proprietary information of the Company from such personal
computing devices and to permanently remove such information or take such other
action as the Company deems necessary in its sole discretion, subject to any
litigation hold then in effect. Executive further agrees (a) to notify the
Company in writing of any and all confidential and/or proprietary information of
the Company contained in any personal email, cloud or other storage device, (b)
to permit the Company to copy all such confidential and/or proprietary
information of the Company from same, and (c) thereafter, to delete Executive’s
copies of such confidential and/or proprietary information of the Company
therefrom, subject to any litigation hold then in effect.
8.    Non-Disparagement. Executive agrees not to, whether in writing or orally,
malign, denigrate or disparage the Company or any of the other Released Parties,
with respect to any of their respective past or present activities, or otherwise
publish (whether in writing or orally) statements that tend to portray any of
the aforementioned parties in an unfavorable light, subject to Executive’s
rights to make truthful statements to government agencies as provided in Section
4(d). Likewise, the Company agrees that from and after the date hereof, that it
shall not cause or permit any authorized representative of the Company, whether
in writing or orally, to malign, denigrate or disparage Executive with respect
to any of Executive’s past or present activities, or otherwise publish (whether
in writing or orally) internal or external statements or communications that
tend to portray Executive in an unfavorable light, and upon notice in the event
of any such disparagement by any authorized representative of the Company, the
Company shall direct such representative to cease any such disparagement,
subject to the Company’s right to make truthful statements to government
agencies. Notwithstanding the foregoing, nothing contained in this Agreement
shall prohibit Executive or the Company from (a) responding publicly to
incorrect, disparaging or derogatory public statements to the extent reasonably
necessary to correct or refute such public statement or (b) making any truthful
statement to the extent (i) necessary with respect to any litigation,
arbitration or mediation involving this Agreement, including, but not limited
to, the enforcement of this Agreement or (ii) required by law or


6

--------------------------------------------------------------------------------




by any court, arbitrator, mediator or administrative or legislative body
(including any committee thereof) with apparent jurisdiction over Executive or
the Company. Nothing in this Agreement prohibits or restricts any statement by
the Company in reports, filings or information filed with or furnished or
otherwise provided to (or published pursuant to rule or regulation of) the U.S.
Department of Justice, the U.S. Securities and Exchange Commission (the “SEC”)
or other regulators of the Company (including self-regulatory organizations),
any of which may be publicly available (including on the Company’s website).
Without limiting the foregoing, the Parties acknowledge and agree that this
Agreement will be disclosed in the Company’s filings with the SEC. Pursuant to
Company policy, in response to any job reference or other inquiries regarding
Executive’s employment, the Company will provide only the position(s) Executive
held, the dates of Executive’s employment with the Company and Executive’s
compensation.
9.    Clawback. In the event (a) Executive files any claim, suit or legal
proceeding which is released by Executive pursuant to Section 4, or (b) the
Company determines that Executive has breached or otherwise failed to comply
with Sections 6 and/or 10 of this Agreement and Executive has not remedied such
breach or failure within five (5) days of receipt of written notice from the
Company of its determination that Executive has breached or otherwise failed to
comply with any of such Sections, or (c) Executive is convicted of or pleads
guilty or nolo contendere to any felony or any crime involving moral turpitude
which conviction or plea relates to or arises from Executive’s service with the
Company, the Company may terminate all payments and benefits to Executive
otherwise due pursuant to Section 3 of this Agreement, and require Executive, no
later than ten (10) days after receipt of a written request for repayment from
the Company, to repay to the Company all payments made and to return or
reimburse the Company for all awards issued and benefits provided to Executive
pursuant to Section 3 of this Agreement. Executive acknowledges and agrees that
all compensation recovery, forfeiture and clawback related provisions in any
policy, plan, program, award or award notice of the Company and which apply to
Executive shall continue in full force and effect after the Separation Date,
including to the extent necessary to comply with applicable law as such may be
adopted or modified after the Separation Date. To the extent permitted by law,
the Separation Payments may be reduced to enforce any repayment obligation of
Executive to the Company.
10.    Cooperation. Following the Separation Date, Executive agrees to cooperate
fully with the Company in the defense, prosecution, or conduct of any claims,
actions, investigations, or reviews now in existence or which may be initiated
in the future against, involving, or on behalf of the Company which relate to
events or occurrences that transpired while Executive was employed by the
Company (“Matters”). Executive’s cooperation in connection with such Matters
shall include, but not be limited to, being available for telephone conferences
with outside counsel and/or personnel of the Company, being available for
interviews, depositions and/or to act as a witness on behalf of the Company, if
reasonably requested. Subject to the Undertaking, the Company shall pay all
reasonable expenses incurred in connection with a request made by the Company
pursuant to this Section. Subject to Section 4(d), Executive further agrees
that, without the prior written consent of the Company or its attorneys,
Executive shall not communicate with any person who is pursuing, or may be
pursuing, any claims against the Company, or any attorneys for such persons,
about such claims or potential claims, and Executive shall promptly inform the
Company or its counsel of any efforts by such persons or their attorneys to
speak with Executive.
11.    Section 409 Compliance. It is intended that the Separation Benefits shall
be exempt from Internal Revenue Code Section 409A (“Section 409A”) due to the
“short-term deferral” exception set forth in Treasury Section 1.409A-1(b)(4), or
such other exemption as may apply. Each payment or benefit payable under this
Agreement is intended to constitute separate payments for purposes of Treasury
Regulation Section 1.409A-2(b)(2). In the event that any of the Separation
Benefits are considered nonqualified deferred compensation as defined in Section
409A and such amounts are payable during a period in which Executive is a
“Specified Employee” under Section 409A and the 6-month mandatory delay applies,
then, amounts


7

--------------------------------------------------------------------------------




that would otherwise be payable during the six-month period immediately follow
the Separation Date shall be accumulated through and paid on the first day of
the seventh month following the Separation Date (or if Executive dies during
such period, within 30 days after Executive’s death). The normal payment or
distribution schedule for any remaining payments or distributions shall resume
at the end of the six-month period. To the extent a provision of the Agreement
is contrary to or fails to address the requirements of Section 409A and related
Treasury Regulations, the Agreement shall be construed and administered as
necessary to comply with such requirements to the extent allowed under
applicable Treasury Regulations until the Agreement is appropriately amended to
comply with such requirements.
12.    Denial of Wrongdoing. The Parties understand and agree that this
Agreement shall not be considered an admission of liability or wrongdoing by any
Party, or an accusation thereof, and that the Parties deny any liability or
wrongdoing and nothing in this Agreement can or will be used by or against any
Party with respect to claims, defenses or issues in any litigation or proceeding
except to enforce the Agreement itself. Each of the Company and Executive denies
committing any wrongdoing or violating any legal duty with respect to
Executive’s employment or the termination of Executive’s employment. The
language of this Agreement shall not be construed strictly for or against any
Party, and the Parties shall be considered equal drafters hereof.
13.Miscellaneous Provisions. (a)    This Agreement, which incorporates the
Undertaking and any applicable confidentiality agreement and post-employment
restrictive covenants contained in the Employment Agreement, sets forth the
entire understanding and agreement of the Parties as to the subject matter of
this Agreement and fully supersedes any and all prior agreements or
understandings between the Parties pertaining to the subject matter of this
Agreement. This Agreement may not be modified, altered or changed except in a
written document signed by Executive and an authorized representative of the
Company. Executive agrees that no Company representative has made any
representation to Executive relating to this Agreement which is not contained in
the express terms of this Agreement.
(b)    Any failure of either Party to enforce any provision of this Agreement
will not constitute a waiver of that Party’s right to subsequently enforce such
provision or any other provision of this Agreement. Should any provision of this
Agreement be declared illegal or unenforceable by any court of competent
jurisdiction and cannot be modified to be enforceable, such provision shall
immediately become null and void leaving the remainder of this Agreement in full
force and effect.
(c)    Executive acknowledges that the Older Workers Benefit Protection Act
(“OWBPA”) requires the Company to provide Executive with the following
disclosures to ensure Executive’s release and waiver of claims under the federal
Age Discrimination in Employment Act is knowing and voluntary and Executive
acknowledges and agrees as follows:
(i)    Executive has read this entire document, and Executive fully understands
it. Executive understands its legal and binding effect. Executive is acting
voluntarily and of Executive’s own free will in signing this Agreement.
(ii)    The Separation Benefits the Company is providing Executive in return for
signing and not revoking this Agreement are in addition to anything of value to
which Executive already is entitled. Specifically, Executive acknowledges that
Executive is not entitled to the Separation Benefits from


8

--------------------------------------------------------------------------------




the Company under Section 3 if Executive does not sign this Agreement or if
Executive signs this Agreement, but then revokes this Agreement.
(iii)    Executive has had the opportunity to seek, and the Company hereby
advises Executive in writing to seek legal counsel prior to signing this
Agreement.
(iv)    Executive has had up to twenty-one (21) calendar days from Executive’s
receipt of this Agreement within which to consider whether to sign this
Agreement. If Executive chooses to sign this Agreement before the 21-day period
has elapsed, Executive does so knowingly and voluntarily, and will be deemed to
have waived the remaining portion of such 21-day period. This Agreement will be
void if Executive does not sign it within twenty-one (21) calendar days after
Executive has received it. Executive agrees that any changes to this Agreement,
whether material or immaterial, do not restart the running of the 21-day
consideration period.
(v)    Executive has seven (7) calendar days following Executive’s signing of
this Agreement to revoke this Agreement by delivering such revocation to the
Company within the seven (7) day period. Such revocation shall be in writing and
shall be deemed to have been duly given and delivered if transmitted by email
and sent in paper form mailed by certified mail (return receipt requested) or
sent by FedEx or other nationally recognized overnight delivery service to the
Company to the attention of Ken R. Bramlett, Jr. at the Company’s headquarters.
This Agreement shall not be effective until the seven-day revocation period has
expired and Executive does not exercise her right to revoke.
(d)    This Agreement is made and shall be governed by the laws of the State of
South Carolina, without regard to its conflicts of laws principles. Any disputes
under or challenges to this Agreement must be decided by an appropriate state or
federal court in Greenville, South Carolina. Executive expressly consents to the
personal jurisdiction of the South Carolina state and federal courts in
Greenville for purposes of challenging or enforcing this Agreement and waives
any objections or defenses to personal or subject matter jurisdiction or venue
in any such proceeding before any such court.
(e)    This Agreement may be executed in one or more counterparts, each of which
shall be deemed to be an original but all of which together will constitute one
and the same instrument.
[signature page follows]


9

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Company and Executive have duly executed this Agreement
as of the day and year first above written.
 
 
COMPANY:
 
 
WORLD ACCEPTANCE CORPORATION
 
 
 
 
 
By:
/s/ Charles D. Way
 
 
Name:
Charles D. Way
 
 
Title:
Board Member
 
 
 
 
 
 
EXECUTIVE:
 
 
 
/s/ Janet Lewis Matricciani
 
 
 
Janet Lewis Matricciani









10